NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                       DEC 17 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

In re: LAUREL BELKIN GREENSTEIN,                No.    18-56232

             Debtor,                            D.C. No. 2:17-cv-08371-ODW
______________________________

LAUREL BELKIN GREENSTEIN,                       MEMORANDUM*

                Appellant,

 v.

WELLS FARGO BANK, NA; et al.,

                Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   Otis D. Wright II, District Judge, Presiding

                          Submitted December 11, 2019**

Before:      WALLACE, CANBY, and TASHIMA, Circuit Judges.

      Laurel Belkin Greenstein appeals pro se from the district court’s order

affirming the bankruptcy court’s order denying her motion to set aside foreclosure


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
sale and dismissing related adversary proceedings. We have jurisdiction under 28

U.S.C. § 158(d)(1). We review de novo the district court’s decision on appeal

from the bankruptcy court and apply the same standards of review applied by the

district court. Motor Vehicle Cas. Co. v. Thorpe Insulation Co. (In re Thorpe

Insulation Co.), 677 F.3d 869, 879 (9th Cir. 2012). We affirm.

      The bankruptcy court properly concluded that the issuance of the in rem

order did not violate Greenstein’s due process rights. See Raditch v. United States,

929 F.2d 478, 480 (9th Cir. 1991) (procedural due process requires “notice and an

opportunity to respond in some manner”); see also 11 U.S.C. § 362(d)(4) (debtor

in a subsequent case under this title may move for relief from an in rem order

based upon changed circumstances or for good cause shown). To the extent

Greenstein contends that the in rem order should be set aside because it was

improperly granted, this constitutes an impermissible collateral attack on a final

order. See In re Alakozai, 499 B.R. 698 (BAP 9th Cir. 2013) (stating that an in

rem order granting relief from stay is a final order and may not be collaterally

attacked).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on reply.

See Padgett v. Wright, 587 F.3d 983, 985 n. 2 (9th Cir. 2009).

      We reject as without merit Greenstein’s contentions that the district court


                                          2                                    18-56232
violated her right to privacy or otherwise acted improperly in responding to her

request for in forma pauperis status on appeal.

      Appellee Wells Fargo’s request for summary affirmance, set forth in its

answering brief, is denied as moot.

      AFFIRMED.




                                         3                                   18-56232